


110 HR 2500 IH: NASA and JPL 50th Anniversary

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2500
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Ms. Jackson-Lee of
			 Texas (for herself and Mr.
			 Culberson) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  commemoration of the 50th anniversary of the establishment of the National
		  Aeronautics and Space Administration and the Jet Propulsion
		  Laboratory.
	
	
		1.Short titleThis Act may be cited as the
			 NASA and JPL 50th Anniversary
			 Commemorative Coin Act.
		2.FindingsThe Congress finds as follows:
			(1)The National Aeronautics and Space
			 Administration began operation on October 1, 1958, with about 8,000 employees
			 and an annual budget of $100,000,000.
			(2)Over the next 50
			 years, the National Aeronautics and Space Administration and the Jet Propulsion
			 Laboratory have been involved in many defining events which have shaped the
			 course of human history and demonstrated to the world the character of the
			 people of the United States.
			(3)Among the many
			 firsts by the National Aeronautics and Space Administration are the
			 following:
				(A)On December 6,
			 1958, the United States launched Pioneer 3, the first United States satellite
			 to ascend to an altitude of 63,580 miles.
				(B)On March 3, 1959,
			 the United States sent Pioneer 4 to the Moon, successfully making the first
			 United States lunar flyby.
				(C)On April 1, 1960,
			 the United States launched TIROS 1, the first successful meteorological
			 satellite, observing Earth’s weather.
				(D)On May 5, 1961,
			 Freedom 7, carrying Astronaut Alan B. Shepard, Jr., was the first American
			 space flight involving human beings.
				(E)On February 20,
			 1962, John Glenn became the first American to circle the Earth, making three
			 orbits in his Friendship 7 Mercury spacecraft.
				(F)On December 14,
			 1962, Mariner 2 became the first spacecraft to commit a successful planetary
			 flyby (Venus).
				(G)On April 6, 1965,
			 the United States launched Intelsat I, the first commercial satellite
			 (communications), into geostationary orbit.
				(H)On June 3–7, 1965,
			 the second piloted Gemini mission, Gemini IV, stayed aloft for 4 days and
			 astronaut Edward H. White II performed the first EVA or spacewalk by an
			 American.
				(I)On June 2, 1966,
			 Surveyor 1 became the first American spacecraft to soft-land on the
			 Moon.
				(J)On November 13,
			 1971, the United States launched Mariner 9, the first mission to orbit another
			 planet (Mars).
				(K)On April 12, 1981,
			 the National Aeronautics and Space Administration launched the Space Shuttle
			 Columbia on the first flight of the Space Transportation System (STS–1).
				(L)On June 18–24,
			 1983, the National Aeronautics and Space Administration launched Space Shuttle
			 Challenger (STS–7) carrying 3 mission specialists, including Sally K. Ride, the
			 first woman astronaut.
				(M)In another
			 historic mission, 2 months later the National Aeronautics and Space
			 Administration launched STS–8 carrying the first black American astronaut,
			 Guion S. Bluford.
				(N)On July 22, 1999,
			 the Space Shuttle Columbia’s 26th flight was led by Air Force Col. Eileen
			 Collins, the first woman to command a Shuttle mission.
				(4)On April 9, 1959,
			 the National Aeronautics and Space Administration unveiled the Mercury
			 astronaut corps, 7 men with the right stuff: John H. Glenn, Jr.,
			 Walter M. Schirra, Jr., Alan B. Shepard, Jr., M. Scott Carpenter, L. Gordon
			 Cooper, Virgil I. Gus Grissom, and Donald K. Deke
			 Slayton.
			(5)On May 25, 1961,
			 President John F. Kennedy, reflecting the highest aspirations of the American
			 people, proclaimed: I believe this Nation should commit itself to
			 achieving the goal, before this decade is out, of landing a man on the Moon and
			 returning him safely to Earth. No single space project in this period will be
			 more impressive to mankind, or more important in the long-range exploration of
			 space; and none will be so difficult or expensive to accomplish.
			(6)On September 19,
			 1961, the National Aeronautics and Space Administration announced that the
			 National Aeronautics and Space Administration center dedicated to human space
			 flight would be built in Houston, Texas.
			(7)In 1973, the
			 Manned Spacecraft Center in Houston, was renamed the Lyndon B. Johnson Space
			 Center.
			(8)On December 21,
			 1968, Apollo 8 took off atop a Saturn V booster from the Kennedy Space Center
			 for a historic mission to orbit the Moon.
			(9)As Apollo 8
			 traveled outward, the crew focused a portable television camera on Earth and
			 for the first time humanity saw its home from afar, a tiny, lovely, and fragile
			 blue marble hanging in the blackness of space.
			(10)This transmission
			 and viewing of Earth from a distance was an enormously significant
			 accomplishment and united the Nation at a time when American society was in
			 crisis over Vietnam, race relations, urban problems, and a host of other
			 difficulties.
			(11)On July 20, 1969,
			 Apollo 11 astronauts Neil A. Armstrong and Edwin E. Aldrin made the first lunar
			 landing mission while Michael Collins orbited overhead in the Apollo command
			 module.
			(12)Armstrong set foot
			 on the surface, telling the millions of listeners that it was one small
			 step for man, one giant leap for mankind; Aldrin soon followed and
			 planted an American flag, but omitted claiming the land for the United States
			 as had routinely been done during European exploration of the Americas.
			(13)The 2 Moon
			 walkers left behind an American flag and a plaque bearing the inscription:
			 Here Men From Planet Earth First Set Foot Upon the Moon. Jul. 1969 A.D.
			 We came in Peace for All Mankind.
			(14)On July 4, 1997,
			 the Mars Pathfinder landed on Mars and on January 29, 1998, an International
			 Space Station agreement among 15 countries met in Washington, D.C., to sign
			 agreements to establish the framework for cooperation among the partners on the
			 design, development, operation, and utilization of the Space Station.
			(15)The National
			 Aeronautics and Space Administration’s stunning achievements over the last 50
			 years have been won for all mankind at great cost and sacrifice; in the quest
			 to explore the universe, many National Aeronautics and Space Administration
			 employees have lost their lives, including the crews of Apollo 6, the Space
			 Shuttle Challenger, and the Space Shuttle Columbia.
			(16)The United States
			 should pay tribute to the National Aeronautics and Space Administration and the
			 Jet Propulsion Laboratory by minting and issuing a commemorative silver dollar
			 coin.
			(17)The surcharge
			 proceeds from the sale of a commemorative coin would generate valuable funding
			 for the National Aeronautics and Space Administration Families Assistance Fund
			 for the purposes of providing need-based financial assistance to the families
			 of the National Aeronautics and Space Administration personnel who die as a
			 result of injuries suffered in the performance of their official duties.
			3.Coin
			 specifications
			(a)DenominationsIn commemoration of the 50th anniversary of
			 the establishment of the National Aeronautics and Space Administration and the
			 Jet Propulsion Laboratory, the Secretary of the Treasury (hereafter in this Act
			 referred to as the “Secretary”) shall mint and issue the following
			 coins:
				(1)$50 gold
			 coinsNot more than 50,000
			 $50 gold coins which shall—
					(A)weigh 33.931 grams;
					(B)have a diameter of 32.7 millimeters;
			 and
					(C)contain 1 troy ounce of fine gold.
					(2)$1 silver
			 coinsNot more than 300,000
			 $1 coins of each of the 9 designs specified in section 3(a)(3)(B), which
			 shall—
					(A)weigh 26.73 grams;
					(B)have a diameter of 1.500 inches; and
					(C)contain 90 percent silver and 10 percent
			 copper.
					(b)Legal
			 tenderThe coins minted under
			 this Act shall be legal tender, as provided in section 5103 of title 31, United
			 States Code.
			(c)Numismatic
			 itemsFor purposes of section
			 5134 of title 31, United States Code, all coins minted under this Act shall be
			 considered to be numismatic items.
			(d)Mintage level
			 limitNotwithstanding the
			 mintage level limit described under section 5112(m)(2)(A)(ii) of title 31,
			 United States Code, the Secretary of the Treasury may mint and issue not more
			 than 300,000 of each of the 9 $1 coins authorized to be minted under this
			 Act.
			4.Design of
			 coins
			(a)Design
			 requirements
				(1)In
			 generalThe design of the
			 coins minted under this Act shall be emblematic of the 50 years of exemplary
			 and unparalleled achievements of the National Aeronautics and Space
			 Administration and the Jet Propulsion Laboratory.
				(2)Designation and
			 inscriptionsOn each coin
			 minted under this Act there shall be—
					(A)a designation of the value of the
			 coin;
					(B)an inscription of the year
			 2008; and
					(C)inscriptions of the words
			 Liberty, In God We Trust, United States of
			 America, and E Pluribus Unum, and such other
			 inscriptions as the Secretary may determine to be appropriate for the designs
			 of the coins.
					(3)Coin
			 images
					(A)$50
			 coins
						(i)ObverseThe obverse of the $50 coins issued under
			 this Act shall bear an image of the sun.
						(ii)ReverseThe reverse of the $50 coins issued under
			 this Act shall bear a design emblematic of the sacrifice of the United States
			 astronauts who lost their lives in the line of duty over the course of the
			 space program.
						(iii)High
			 reliefThe design and
			 inscriptions on the obverse and reverse of the $50 coins issued under this Act
			 shall be in high relief.
						(B)$1
			 coins
						(i)ObverseThe obverse of the $1 coins issued under
			 this Act shall bear 9 different designs each of which shall consist of an image
			 of 1 of the 9 planets of the solar system, including Earth.
						(ii)ReverseThe reverse of the $1 coins issued under
			 this Act shall bear different designs each of which shall be emblematic of
			 discoveries and missions of the Jet Propulsion Laboratory to the planet
			 depicted on the obverse of the coin, subject to the following
			 requirements:
							(I)Earth
			 coinThe reverse of the $1
			 coins issued under this Act which bear an image of the Earth on the obverse
			 shall bear images emblematic of, and honoring, the discoveries and missions of
			 the National Aeronautics and Space Administration, the Mercury, Gemini and
			 Space Shuttle missions and other manned Earth-orbiting missions, and the Apollo
			 missions to the Moon.
							(II)Jupiter
			 coinThe reverse of the $1
			 coins issued under this Act which bear an image of the planet Jupiter on the
			 obverse shall include a scientifically accurate depiction of the Galilean moon
			 Europa and depict both a past and future mission to Europa.
							(III)Saturn
			 coinThe reverse of the $1
			 coins issued under this Act which bear an image of the planet Saturn on the
			 obverse shall include a scientifically accurate depiction of the moon Titan and
			 depict both a past and a future mission to Titan.
							(IV)Pluto (and
			 other dwarf planets) coinThe
			 reverse of the $1 coins issued under this Act which bear an image of the planet
			 Pluto on the obverse shall include a design that is emblematic of telescopic
			 exploration of deep space by the National Aeronautics and Space Administration
			 and the ongoing search for Earth-like planets orbiting other stars.
							(4)Realistic and
			 scientifically accurate depictionsThe images for the designs of coins issued
			 under this Act shall be selected on the basis of the realism and scientific
			 accuracy of the images and on the extent to which the images are reminiscent of
			 the dramatic and beautiful artwork on coins of the so-called Golden Age
			 of Coinage in the United States, at the beginning of the Twentieth
			 Century, with the participation of such noted sculptors and medallic artists as
			 James Earle Fraser, Augustus Saint-Gaudens, Victor David Brenner, Adolph A.
			 Weinman, Charles E. Barber, and George T. Morgan.
				(b)SelectionThe design for the coins minted under this
			 Act shall be—
				(1)selected by the Secretary after
			 consultation with the Administrator of the National Aeronautics and Space
			 Administration, the Director of the Jet Propulsion Laboratory, and the
			 Commission of Fine Arts; and
				(2)reviewed by the Citizens Coin Advisory
			 Committee.
				5.Issuance of
			 coins
			(a)Quality of
			 coinsCoins minted under this
			 Act shall be issued in proof quality only.
			(b)Mint
			 facilityOnly 1 facility of
			 the United States Mint may be used to strike any particular combination of
			 denomination and quality of the coins minted under this Act.
			(c)Commencement of
			 issuanceThe Secretary may
			 issue coins minted under this Act beginning January 1, 2008.
			(d)Termination of
			 minting authorityNo coins
			 may be minted under this Act after December 31, 2008.
			(e)Issuance of gold
			 coinsEach gold coin minted under this Act may be issued only as
			 part of a complete set with 1 of each of the 9 $1 coins minted under this
			 Act.
			6.Sale of coins
			(a)Sale
			 priceThe coins issued under
			 this Act shall be sold by the Secretary at a price equal to the sum of—
				(1)the face value of the coins;
				(2)the surcharge provided in section 7(a) with
			 respect to such coins; and
				(3)the cost of designing and issuing the coins
			 (including labor, materials, dies, use of machinery, overhead expenses,
			 marketing, and shipping).
				(b)Prepaid
			 orders
				(1)In
			 generalThe Secretary shall
			 accept prepaid orders for the coins minted under this Act before the issuance
			 of such coins.
				(2)DiscountSale prices with respect to prepaid orders
			 under paragraph (1) shall be at a reasonable discount.
				(c)PresentationIn addition to the issuance of coins under
			 this Act in such other methods of presentation as the Secretary of the Treasury
			 determines to be appropriate, the Secretary shall provide, as a sale option, a
			 presentation case which displays the $50 gold coin in the center surrounded by
			 the $1 silver coins in elliptical orbits. All such presentation cases shall
			 bear a plaque with appropriate inscriptions that include the names and dates of
			 the spacecraft missions on which United States astronauts lost their lives over
			 the course of the space program and the names of such astronauts.
			7.Surcharges
			(a)In
			 generalAll sales of coins
			 minted under this Act shall include a surcharge as follows:
				(1)A surcharge of $50 per coin for the $50
			 coin.
				(2)A surcharge of $10 per coin for the $1
			 coin.
				(b)DistributionSubject to section 5134(f) of title 31,
			 United States Code, all surcharges received by the Secretary from the sale of
			 coins issued under this Act shall be promptly distributed as follows:
				(1)The first $4,000,000 available for
			 distribution under this section, to the NASA Family Assistance Fund for the
			 purposes of providing need-based financial assistance to the families of NASA
			 personnel who die as a result of injuries suffered in the performance of their
			 official duties.
				(2)Of amounts available for distribution after
			 the payment under paragraph (1), 1/2 of the next
			 $1,000,000 to each of the following:
					(A)The Dr. Ronald E. McNair Educational
			 (D.R.E.M.E.) Science Literacy Foundation for the purposes of improving and
			 strengthening the process of teaching and learning science, math, and
			 technology at all educational levels, elementary thru college through the
			 promotion of innovative educational programs.
					(B)The Dorothy Jemison Foundation for
			 Excellence for the purposes of supporting the work of the Foundation in
			 building critical thinking skills, experiential teaching methods, science
			 literacy, and integrated approaches to learning and individual responsibility
			 in achieving excellence.
					(3)The reminder of the amounts available for
			 distribution after the payments under paragraphs (1) and (2), to the Save
			 America’s Treasures at the National Trust for Historic Preservation to be used
			 for the preservation and display, at all appropriate sites, of vehicles flown
			 as part of the United States space program, particularly of surviving space
			 shuttle vehicles and artifacts, and of associated equipment.
				(c)AuditsThe NASA Family Assistance Fund, the Dr.
			 Ronald E. McNair Educational Science Literacy Foundation, the Dorothy Jemison
			 Foundation for Excellence, and the Save America’s Treasures at the National
			 Trust for Historic Preservation shall be subject to the audit requirements of
			 section 5134(f)(2) of title 31, United States Code, with regard to the amounts
			 received under subsection (b).
			8.Bronze
			 duplicatesThe Secretary may
			 strike and sell bronze duplicates of the $50 gold coins authorized under this
			 Act, at a price the Secretary determines to be appropriate. Such duplicates
			 shall not be considered to be United States coins and shall not be legal
			 tender.
		
